Citation Nr: 1131764	
Decision Date: 08/29/11    Archive Date: 09/07/11

DOCKET NO.  06-03 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUES

1.  Entitlement to service connection for a stomach disability, including an undiagnosed illness manifested by stomach pains.

2.  Entitlement to service connection for an undiagnosed illness manifested by memory loss.



REPRESENTATION

Veteran represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

Helena M. Walker, Counsel
INTRODUCTION

The Veteran served on active duty in the U.S. Navy from August 1988 to August 1991.  He also reports subsequent service in the U.S. Navy Reserve from August 1991 to August 1996.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied service connection for stomach pains and memory loss.  

In November 2009, the Veteran's claim was remanded for further development.  The requested action, however, was not taken.  As such, the claim must again be remanded.  See Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In the November 2009 Board remand, it was requested that the RO/AMC verify the dates of the Veteran's service, including any period of active duty in the Southwest Asia theater of operations during the Persian Gulf War.  Although personnel records were requested and received, they do not show any indication of any service in the Persian Gulf, and are difficult to read.  Further, there is no information to show whether the Veteran had any reserve or IRR duty.  Finally, the record reflects a memorandum from a SRVSR indicating that further development must be performed to comply with the remand directive.  It appears that no further attempts to secure these records were made.  

Additionally, the Board remanded the Veteran's claims for VA examinations.  Although the Veteran was afforded VA examinations, the Board finds that they are inadequate.  

In the March 2009 VA examination regarding the claimed stomach disability, it merely noted the Veteran's history of complaints of stomach problems.  The examiner provided no opinion as to any current stomach disability or an opinion as to whether it was attributable to his period of active duty.  The examiner stated "see other exam" regarding the requested opinion.  There was no other examination from that time frame.  

In June 2010, the Veteran underwent a VA examination regarding his memory problems.  He was diagnosed as having a cognitive disorder, not otherwise specified.  The examiner opined that the Veteran's cognitive disorder was less likely than not related to his military service, but stated that only after examination by a neuropsychologist would the opinion be finalized.  

The following month, the Veteran underwent a VA examination by a neuropsychologist, and no diagnosis was provided.  The examiner indicated that the Veteran demonstrated a poor effort during testing and he was unable to assess his current cognitive abilities.  The examiner opined that due to the current inconsistencies in the Veteran's testing, it was less likely than not that his memory problems were related to military service.  The examiner, however, provided no opinion as to whether this claimed disability was related to his alleged service in the Persian Gulf.  

In July 2010, the Veteran underwent another VA examination for the claimed stomach condition.  He was noted to have anxiety that brings on nausea and vomiting, but there was no evidence of any other abdominal disorders.  The examiner opined that his stomach complaints are not likely related to the military because he was not treated in service for abdominal pain, nausea, or vomiting, except for sea sickness.  Further, the examiner noted that it was speculative to say that his current stomach disability was related to an undiagnosed illness from service in the Persian Gulf.  

Finally, of record is a March 2011 report of general information.  This shows that on March 15, 2011, the RO contacted the Veteran at 1:00 p.m. indicating that he had an appointment for a VA examination that same day at 4:00 p.m.  The Veteran indicated that he was unable to attend the examination without advance notice, and there was a notation that he should be rescheduled for the VA examination.  This report did not show what type of examination the Veteran was scheduled for or whether it was related to the remanded claims.  There appears to have been no further attempt to schedule the Veteran for a VA examination.  

The United States Court of Appeals for Veterans Claims (Court) has held that a remand by the Court or the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders.  The Court further held that a remand by the Court or the Board imposes upon the VA Secretary a concomitant duty to ensure compliance with the terms of the remand, either personally or as the head of the Department.  Additionally, the Court stated that where the remand orders of the Board or the Court are not complied with, the Board itself errs in failing to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).

In sum, the Board finds that the VA examinations are inadequate inasmuch as they do not address whether service in the Persian Gulf could have caused these claimed disabilities, as well as other deficiencies in the opinions obtained.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (holding that a medical opinion is inadequate where the examiner does not provide the requested opinion).  Namely, there are contradictory findings such as a negative nexus opinion and a speculative opinion in the same report.  Also, the VA examinations include a negative opinion based solely upon the Veteran's alleged inconsistencies upon cognitive testing.  Moreover, the examinations provide no opinion as to whether the Veteran's complaints could be related to the purported service in the Persian Gulf.  Further, RO/AMC did not secure the outstanding personnel records reflecting the Veteran's alleged Persian Gulf service.  Thus, the claim must be remanded to comply with the November 2009 remand directive.  




Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the service department for the purposes of verifying the dates of the Veteran's service, including any period of active service in the Southwest Asia theater of operations during the Persian Gulf War.

2.  The Veteran should be afforded a VA medical examination to evaluate the nature and etiology of any current memory loss.  The claims folder must be made available to the examiner for review in connection with the examination.  The examiner should be asked to describe the Veteran's claimed memory loss, including the date of its inception and its frequency.  After conducting the appropriate testing, including memory testing, the examiner should be asked to comment on whether there is any objective evidence that the Veteran's suffers from memory impairment.  If so, the examiner should opine whether it is at least as likely as not that such symptoms are attributable to a known clinical diagnosis or whether such symptoms are due to an undiagnosed illness resulting from service in Southwest Asia during the Gulf War.  If the claimed symptoms are attributable to a known clinical diagnosis, the examiner should provide an opinion as to whether it is at least as likely as not that the diagnosed disorder is causally related to the Veteran's active service.  

The report of examination should include a complete rationale for all opinions rendered.  If the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

3.  The Veteran should be afforded a VA medical examination to evaluate the nature and etiology of any current stomach disability.  The claims folder must be made available to the examiner for review in connection with the examination.  The examiner should be asked to describe the Veteran's claimed stomach symptoms, including the date of their inception and frequency.  After examining the Veteran and reviewing the claims folder, the examiner should be asked to provide an opinion as to whether it is at least as likely as not that the Veteran's gastrointestinal symptoms are attributable to a known clinical diagnosis or whether symptoms are due to an undiagnosed illness resulting from service in Southwest Asia during the Gulf War.  If the claimed symptoms are attributable to a known clinical diagnosis, the examiner should provide an opinion as to whether it is at least as likely as not that the diagnosed disorder is causally related to the appellant's active service.  

The report of examination should include a complete rationale for all opinions rendered.  If the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

4.  After the above development has been completed, the RO should review all the evidence of record in readjudicating the Veteran's claims.  If such claims remain denied, he and his representative should be provided with a supplemental statement of the case and an opportunity to respond.

The case should then be returned to the Board for appropriate appellate consideration if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


